                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA

CHASE COLBORN,                   )
                                 )
     Plaintiff,                  )
                                 )
             v.                  )                                Case No.: 5:19-cv-431
                                 )
FOREST GOOD EATS, LLC d/b/a REAL )                                   COMPLAINT
MCCOYS; JOHN BENJAMIN THOMAS; )
JONATHAN WISENBAKER,             )
                                 )
     Defendants.                 )
                                 )


COMES NOW, Chase Colborn (“Plaintiff”), by and through undersigned counsel, complaining of

the above-named Defendants, alleges and avers as follows:

                                PRELIMINARY STATEMENT
       1.      Plaintiff is a former employee of Defendants.

       2.      This action is brought for unpaid minimum wages, unpaid overtime compensation,

liquidated damages, and all related penalties and damages under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq. Plaintiff was an employee of Defendant for approximately two

(2) years. During his employment, Plaintiff worked for Defendants as both a bartender and a

Social Media Manager but was not properly compensated for all of his hours worked for the period

of May 2017 to June 2019 (“Relevant Time Period”). For his work as a bartender, Defendants

willfully failed and refused to compensate Plaintiff any wages whatsoever, including for all

straight time hours worked, and for hours worked in excess of forty (40) in a week at a rate of time

and one-half their regular rate, due and owing to Plaintiff, in direct violation of the FLSA, 29

U.S.C. § 201 et seq. Additionally, for Plaintiff’s work as Social Media Manager, Defendants

misclassified Plaintiff as an independent contractor, willfully failing to compensate Plaintiff for



                                                 1
            Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 1 of 16
all hours worked, willfully failing to pay Plaintiff the statutory minimum wage rate for all hours

worked, willfully failing to compensate Plaintiff at the appropriate overtime rate for overtime

hours worked and violating statutory record-keeping provisions.

        3.      Plaintiff also brings this action against Defendants for failing to pay Plaintiff

straight-time compensation, overtime compensation, and all owed, earned, and/or promised wages,

on his regular pay date, in direct contravention of the North Carolina Wage and Hour Act

(“NCWHA”), N.C. Gen. Stat. § 95-25.1, et seq.

        4.      Defendants’ pay practices and policies were in direct violation of the FLSA and the

NCWHA. Accordingly, Plaintiff seeks unpaid straight-time compensation, unpaid owed, earned,

and/or promised wages, and unpaid overtime compensation, in addition to liquidated damages,

attorneys’ fees and costs, prejudgment interest, and other damages permitted by applicable law.


                                     JURISDICTION AND VENUE
        5.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331 for the

claims brought under the FLSA, 29 U.S.C. § 201, et seq.

        6.      The United States District Court for the Eastern District of North Carolina has

personal jurisdiction because Defendants conduct business in Wake County, North Carolina which

is located within this District.

        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), inasmuch as

Defendants conducted business within the Eastern District of North Carolina, and the substantial

part of the events or omissions giving rise to these claims occurred in this District.

        8.      The claims for violations of the NCWHA are based upon the statutory law of the

State of North Carolina.

        9.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367 for the pendent state



                                                  2
             Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 2 of 16
claims because they arise out of the same nucleus of operative facts as the FLSA claim.

       10.     All of the alleged causes of action can be determined in this judicial proceeding and

will provide judicial economy, fairness, and convenience for the parties.

       11.     The evidence establishing liability for both causes of action will be similar, and

neither issue will predominate nor create confusion for a jury.

                                                PARTIES
       12.     Plaintiff is an adult resident of the State of North Carolina, residing at 1045

Woodland Grove Way, Wake Forest, North Carolina 27587. He worked for Defendants as an

hourly-paid bartender from approximately May 2017 through August 2018 and occasionally

bartended from approximately August 2018 through June 2019. In August 2018 through his

termination in June 2019, Plaintiff primarily worked for Defendants as the Social Media Manager.

       13.     Defendant Forest Good Eats, LLC d/b/a Real McCoys (“Defendant Real McCoys”)

is a domestic Limited Liability Company, registered in the State of North Carolina since July 13,

2018, with its principal place of business in North Carolina located at 3325 Rogers Road, Wake

Forest, North Carolina 27587. At all relevant times, Defendant Real McCoys has been an

employer of Plaintiff, and is thus liable as an employer, joint employer, single enterprise and/or

otherwise according to statutory law.

       14.     Defendant John Benjamin Thomas (“Defendant Thomas”) is an adult citizen and

resident of Wake County, North Carolina, residing at 1005 Jumper Dr., Wake Forest, North

Carolina 27587. Defendant Thomas owns and operates Defendant Real McCoys, and Defendant

Thomas directly controlled, supervised, managed, set pay rates and methods of payment, had the

power to hire and fire, maintained employment records, and issued payments for Plaintiff during

the period relevant to this action.

       15.     Defendant Jonathan Wisenbaker (“Defendant Wisenbaker”) is an adult citizen and


                                                 3
             Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 3 of 16
resident of Wake County, North Carolina, residing at 3816 Crimson Clover Ave., Wake Forest,

North Carolina 27587. Defendant Wisenbaker owns and operates Defendant Real McCoys, and

Defendant Wisenbaker directly controlled, supervised, managed, set pay rates and methods of

payment, had the power to hire and fire, maintained employment records, and issued payments for

Plaintiff during the period relevant to this action.

       16.     Upon information and belief, during the period relevant to this action, each

Defendant was an employer, joint employer, or member of an integrated, common enterprise, that

employed Plaintiff, pursuant to the NCWHA, in that each Defendant, or its agents, held or

implemented the power, inter alia, to control the work performance of Plaintiff, and each

Defendant directly received the benefit of Plaintiff’s labor. More information about the nature and

role of each Defendant within the enterprise is provided below.

                                                COVERAGE
       17.     At all times material to this action, Defendants have acted, directly or indirectly, in

the interest of an employer with respect to Plaintiff.

       18.     At all times material to this action, Defendants were employers within the defined

scope of the FLSA, 29 U.S.C. § 203(d).

       19.     At all times material to this action, Plaintiff was an employee within the scope of

the FLSA, 29 U.S.C. §§ 206 and 207.

       20.     At all times material to this action, Defendants were an enterprise engaged in

related activities performed through a unified operation or common control for a common business

purpose, as defined by the FLSA, 29 U.S.C. § 203(r).

       21.     At all times material to this action, Defendants were joint employers pursuant to 29

C.F.R. § 791.2.

       22.     At all times material to this action, Defendants were an enterprise engaged in


                                                   4
             Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 4 of 16
commerce or the production of goods for commerce as defined by the FLSA, 29 U.S.C. §§ 203(s),

203(r), in that said enterprise has had employees engaged in commerce or in the production of

goods for commerce, or employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person, and in that said enterprise has

had and has an annual gross volume of sales made or business done of not less than $500,000.


                                  FACTUAL ALLEGATIONS

       23.     Defendants operate a restaurant with the mission to provide food, service, and

entertainment to the public.

       24.     Defendants Thomas and Wisenbaker assumed ownership of Defendant Real

McCoys in August of 2018 and continued operating Defendant Real McCoys under the same

name, at the same location, and continued employing employees who worked for Defendant Real

McCoys under the previous owners.

       25.     In May 2017, Plaintiff began his employment with Defendant Real McCoys as a

bartender.

       26.     While working as a bartender, Plaintiff was responsible for receiving and preparing

drink orders for customers in the bar area as well as the dining room, and generally interacting

with customers and ensuring their needs were met. As a bartender, Plaintiff was also required to

attend staff meetings and trainings, work special events, assist with training staff, participate in

“bar cleans,” perform inventory, and assist with closing the bar/restaurant at the end of each shift.

       27.     For shifts worked Monday through Thursday, Plaintiff was typically scheduled to

work seven-hour bartending shifts, from approximately 5:00 p.m. to 12:00 a.m. For shifts worked

on a Friday or Saturday, Plaintiff was typically scheduled to work ten-hour shifts, from




                                                 5
             Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 5 of 16
approximately 5:00 p.m. to 3:00 a.m. For shifts worked on Sunday mornings, Plaintiff typically

scheduled to work seven-hour bartending shifts, from approximately 10:00 a.m. to 5:00 p.m.

        28.     Plaintiff was required to clock into work using Defendants’ timekeeping system,

Revel, at the start of each shift and clock out using the same system at the end of the shift, or when

the last customer left. However, Defendants required Plaintiff to perform side work “off the clock”

(“OTC side work”) in addition to the scheduled bartending shifts described above.

        29.     Such OTC side work included at least one hour of post-shift cleaning and closing

of the bar after each shift, monthly inventory, staff meetings, and bar cleans, which was all

nonvoluntary work Defendants required Plaintiff to perform.

        30.     During his first year of employment, Plaintiff typically worked five shifts a week,

working Monday or Wednesday and Thursday through Sunday.                   On average, he worked

approximately fifty-five (55) hours per week, which included bartending and performing OTC side

work.

        31.     During his first year of employment as a bartender, Plaintiff never received a

paycheck or any direct wages from Defendants whatsoever. Plaintiff exclusively worked for tips.

        32.     Defendants also required Plaintiff to remit a percentage of total sales to food

runners and barbacks from his tips, even though he was not paid any wages. On average, Plaintiff

paid approximately $30.00 per shift for the percentage of total sales for food runners and barbacks.

        33.     While Plaintiff clocked in/out as required by Defendants, Defendants did not

provide Plaintiff copies of Plaintiff’s timesheets.

        34.     Given Defendants’ practice of requiring Plaintiff to bartend and engage in OTC

side work without compensation, Plaintiff is owed wages for all work performed, including, but

not limited to, any unpaid overtime for hours worked over forty (40) in one week. For example,




                                                  6
              Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 6 of 16
for only one week where Plaintiff worked approximately fifty-five (55) hours per week at $7.25

an hour, Plaintiff is due $398.75 for straight time wages and $54.38 for the additional half-time or

unpaid overtime wages. This adds up to a total of $453.13.

        35.     Beginning in May of 2018, Plaintiff, still primarily working as a bartender, was

also required to take on social media responsibilities for Defendants.

        36.     While assisting with Defendant Real McCoys’s social media presence and

increased marketing efforts, Plaintiff was responsible for posting pictures and content related to

daily specials, promotions, and other special events at the restaurant and responding to various

emails and messages, including social media comments, complaints, and inquiries.

        37.     Plaintiff was required to spend time performing social media related tasks

throughout the course of the day and night, regardless of whether he was at the restaurant or at

home.

        38.     On average, Plaintiff dedicated three (3) hours a day, or approximately twenty (20)

hours a week, updating Defendant Real McCoys’s social media accounts including preparing and

posting new content as well as responding to comments and complaints. These additional 20 hours

of work were in addition to the average 55 hours per week he already spent engaged in bartending

and side work responsibilities. As such, beginning in May 2018, Plaintiff began working an

average of 75 hours per week.

        39.     For his work related to social media and marketing, Plaintiff received $200 per

week. Plaintiff did not exercise judgment in discretion in hiring and firing, and he did not have

the authority to recommend pay increases. Moreover, his $200.00 weekly salary was insufficient

to qualify for any executive, administrative, or professional exemption, because he did not earn a

minimum of $455 per week.




                                                 7
              Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 7 of 16
       40.     From May 2018 until August 2018, Plaintiff regularly worked a minimum weekly

schedule of seventy-five (75) hours per week (average 55 hours for bartending and 20 hours for

social media work).

       41.     Given Defendants’ practice of requiring Plaintiff to bartend and engage in OTC

side work without compensation as well as complete social media tasks for only $200 per week,

Plaintiff is owed wages for all work performed, including, but not limited to, any unpaid overtime

for hours worked over forty (40) in one week. For example, for only one week where Plaintiff

worked approximately seventy-five (75) hours per week at the required minimum of $7.25 an hour,

Plaintiff is due $344.25 for straight time wages and $80.50 for the additional half-time or unpaid

overtime wages. This adds up to a total of $424.75.

       42.     In August 2018, Defendants promoted Plaintiff to full-time Social Media Manager.

With Plaintiff’s promotion came more responsibilities. Plaintiff planned, photographed, and

promoted daily specials; developed content for Defendants’ website, press releases, and

promotional collaborations with other businesses; coordinated and promoted special events;

solicited, secured, and advertised musical acts; and attended weekly manager meetings.

       43.     In planning special events and maintaining Defendants’ website, Plaintiff

frequently used personal funds.    Despite using personal funds, Defendants did not reliably

reimburse Plaintiffs for such expenses. On average, Plaintiff spent approximately $10.00 a week

to perform his duties as Social Media Manager. Effectively, Plaintiff was the all-around brand and

marketing manager for the restaurant.

       44.     To help facilitate Plaintiff in his role as Social Media Manager, Defendants

provided Plaintiff with a company email account as well as official business cards bearing

Defendant Real McCoys’s logo.




                                                8
             Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 8 of 16
        45.     Following Plaintiff’s formal promotion in August 2018, Plaintiff did not work a set

schedule because Defendants required his availability at all times, to meet Defendants’ demands.

Accordingly, Plaintiff worked, on average, thirty-six (36) hours a week as Social Media Manager.

        46.     Defendants did not require Plaintiff track his time or otherwise record any hours

worked for his role as Social Media Manager.

        47.     During this time period (August 2019 through December 2019), Plaintiff worked,

on average and as described above, eighty-eight (88) hours a week. His responsibilities included,

but were not limited to, Social Media Manager, bartending four shifts a week, and doing OTC side

work.

        48.     Despite Plaintiff’s active role in Defendants’ business operations and as a

representative of the restaurant to the public generally, Defendants misclassified Plaintiff as an

independent contractor for his work done as Defendants’ Social Media Manager and continued to

pay Plaintiff $200 per week to compensate him for his work as Social Media Manager.

        49.     Given Defendants’ practice of requiring Plaintiff to work bartending shifts and

perform additional side work for no compensation and Plaintiff’s role as Social Media Manager

for only $200 per week, Plaintiff is owed compensation for all work performed, including any

overtime compensation for hours worked over forty (40) in one week. For example, for only one

week where Plaintiff worked approximately eighty-eight (88) hours per week at the required

minimum of $7.25 an hour, Plaintiff is due $438.24 for straight time wages and $109.54 for the

additional half-time or unpaid overtime wages. This adds up to a total of $547.78.

        50.     Beginning in January 2019 and following a discussion with Defendants about his

unpaid wages, Plaintiff further reduced the number of bartending shifts each week, working

approximately three (3) bartending shifts a week, Friday through Sunday. From January 2019 to




                                                 9
              Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 9 of 16
his termination in June 2019, Plaintiff worked approximately seventy-four (74) hours per week as

Social Media Manager, bartending, and doing OTC side work.

       51.      Given Defendants’ practice of requiring Plaintiff to work bartending shifts and

perform additional side work for no compensation and Plaintiff’s role as Social Media Manager

for only $200 per week, Plaintiff is owed compensation for all work performed, including any

overtime compensation for hours worked over forty (40) in one week. For example, for only one

week where Plaintiff worked approximately seventy-four (74) hours per week at the required

minimum of $7.25 an hour, Plaintiff is due $336.70 for straight time wages and $77.52 for the

additional half-time or unpaid overtime wages. This adds up to a total of $414.22.

       52.      Defendants, in their sole discretion, controlled Plaintiff’s rate of pay for work

performed as Social Media Manager.

       53.      Defendants have violated the statutory rights of Plaintiff under both the FLSA and

NCWHA, which resulted in damages to Plaintiff in the form of unpaid straight-time compensation,

unpaid overtime premiums for all overtime work required, suffered, or permitted by Defendants,

unlawful deductions, liquidated damages, attorneys’ fees and costs, prejudgment interest, and other

damages permitted by applicable law.

       54.      Defendants have knowingly, willfully, or with reckless disregard carried out an

illegal practice of failing to pay Plaintiff straight-time wages and overtime compensation for all

worked pursuant to the FLS and the NCWHA. Defendants willfully violated the statutory rights

of Plaintiff, under the FLSA and NCWHA, entitling Plaintiff to an additional amount as liquidated

damages pursuant to N.C. Gen. Stat. §§ 95-25.22(a)(1) and (d), for prejudgment interest and an

award of attorneys’ fees and costs.


                                             COUNT ONE
                             (Violations of the Fair Labor Standards Act)


                                                10
             Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 10 of 16
        50.      Plaintiff incorporates by reference all preceding paragraphs as if the same were set

forth again fully at this point.

        51.      Plaintiff was employed by Defendants but was not paid any direct wages and was

compensated only with tips for worked performed as a bartender or general restaurant labor and/or

other duties that do not satisfy the tests for exempt positions under the FLSA.

        52.      Additionally, Plaintiff, for his work performed as a Social Media Manager and

bartender, was not paid the statutory minimum wage for all work performed or the proper overtime

rate of one and one half times the regular hourly rate for hours worked over forty (40) in a week.

        53.      Pursuant to the FLSA, 29 U.S.C. § 207, an employer must pay non-exempt

employees at time and one-half their regular hourly rate for all hours worked over forty (40) in a

single workweek.

        54.      Defendants required Plaintiff to work at below the federal minimum wage.

        55.      Plaintiff typically worked greater than forty (40) hours per week.

        56.      Plaintiff did not receive any overtime premiums for overtime hours worked, as

required under the FLSA.

        57.      Pursuant to the FLSA, 29 U.S.C. § 206, employers must pay non-exempt employees

a minimum wage of $7.25 per hour for all hours worked.

        58.      The FLSA, 29 U.S.C. § 203(m) and 29 C.F.R. § 531.59, provides an exception to

the aforementioned minimum wage rate of $7.25 per hour, allowing certain employers to take a

“tip credit,” and count tips received by eligible employees toward the employer’s minimum wage

obligations, with a maximum credit claimed for each employee of $5.12 per hour.

        59.      Plaintiff, who at times worked in a tipped position as bartender, did not receive any

direct wages from Defendants, including the minimum wage or the minimum wage minus the




                                                  11
              Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 11 of 16
permissible tip credit, as required under the FLSA.

       60.      Upon information and belief, Defendants knowingly and willfully failed to pay

Plaintiff any direct wages, and/or overtime wages, in violation of the FLSA.

       61.      The foregoing conduct, as alleged above, constitutes willful violations of the FLSA

within the meaning of 29 U.S.C. § 255(a).

       62.      As set forth above, Plaintiff has sustained losses in his compensation, a proximate

result of Defendants’ violations. Accordingly, Plaintiff seeks damages in the amount of their

respective unpaid straight-time wages, overtime compensation, and liquidated damages, as

provided by the FLSA, 29 U.S.C. § 216(b), and such other legal and equitable relief as the Court

deems just and proper.

       63.      Plaintiff seeks recovery of her attorneys’ fees and costs to be paid by Defendants,

as provided by the FLSA, 29 U.S.C. § 216(b).


     THE THREE-YEAR STATUTE OF LIMITATIONS SHOULD APPLY TO
THIS CASE BECAUSE THE NON-PAYMENT OF OVERTIME IN VIOLATION OF 29
                    U.S.C. § 207(a)(1) WAS WILLFUL
                          (ALL DEFENDANTS)

       64.      Plaintiff incorporates the preceding paragraphs as set forth above, and states that

that the three-year provision of 29 U.S.C. § 255(a) should apply in this case because the violation

of 29 U.S.C. § 207(a)(1) was willful.

       65.      All Defendants required Plaintiff to work substantial hours in excess of forty (40)

per week and regularly required Plaintiff perform work for Defendant Real McCoys off-the-clock

or at a rate below the applicable minimum wage and at times for no wages at all.


                                             COUNT TWO
                         (Violations of the North Carolina Wage and Hour Act)

       66.      Plaintiff incorporates by reference all preceding paragraphs as if the same were set


                                                 12
             Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 12 of 16
forth again fully at this point.

        67.      It is unlawful under North Carolina law for an employer to “suffer or permit” an

employee to work without paying promised and earned wages for all hours worked, pursuant to

N.C. Gen. Stat. § 95-25.6.

        68.      Pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.6, Defendants were required to

pay every employee all wages . . . accruing to the employee on the regular payday,” including

owed, earned, accrued, and/or promised wages.” This requirement is not covered by the minimum

wage or overtime provisions under the FLSA.

        69.      The NCWHA includes in its definition of “wage,” among other forms of

compensation, “commissions, bonuses, and other amounts promised when the employer has a

policy or a practice of making such payments.”

        70.      The NCWHA also requires, under N.C. Gen. Stat. § 95-25.7, that when an

employee’s employment is discontinued for any reason, the employee “shall be paid all wages due

on or before the next regular payday,” and that “[w]ages based on bonuses, commissions or other

forms of calculation shall be paid on the first regular payday after the amount becomes calculable

when a separation occurs.”

        71.      Additionally, North Carolina law requires every employer to notify employees of

the promised wages and the day of payment as well as making available a written version of the

employment practices and policies regarding promised wages. See N.C. Gen. Stat. § 95-25.13(1)-

(2). Pursuant to N.C. Gen. Stat. § 95-25.13(1)-(2), Defendants maintained a poster that notified

Plaintiff that he would be paid at least minimum wage and time and one-half for hours over 40 per

week.

        72.      Pursuant to the NCWHA, N.C. Gen. Stat. §§ 95-25.13 and 95-25.6, all Defendants




                                                 13
              Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 13 of 16
were required to pay Plaintiff all wages, when due, for all promised earned and accrued regular,

straight, and overtime wages of one and one-half times the promised wage rate, which is a part of

all the employees’ accrued and earned wages, and which should have been paid when due on the

employees’ regular payday; this requirement is not covered by the overtime provision under the

FLSA.

        73.      In January of 2019, after a meeting regarding the increased work Plaintiff was

performing in relation to his social media work, Defendants promised Plaintiff a $25 booking

bonus for each band or live music performance he booked for the restaurant.

        74.      This booking bonus was a promised wage to be paid in addition to the social media

manager $200 salary Defendants paid Plaintiff each week.

        75.      Pursuant to this promise, Plaintiff performed the work necessary to secure two

musical performances per week for the remainder of the year.

        76.      To date, Plaintiff not received compensation for approximately fifty-six (56) of the

outstanding performances.

        77.      Plaintiff’s hourly wages for work performed as a bartender were to be regular,

nondiscretionary, systemic, based on a fixed formula, and paid out as Plaintiff continued to be

employed by Defendants. Defendants’ failure to pay such wages is therefore a violation of the

NCWHA.

        78.      All Defendants intentionally refused to pay all wages due as set forth in the

preceding paragraphs of this Complaint to Plaintiff in violation of the NCWHA.

        79.      Pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.8(a)(3), an employer may only

withhold or divert any portion of an employee’s wages, “when the amount of the proposed

deduction is not known and agreed upon in advance,” after meeting several requirements,




                                                  14
              Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 14 of 16
including, but not limited to: (1) receiving written authorization from each employee; (2) providing

the reason for each deduction; (3) providing advance written notice of the actual amount to be

deducted; and (4) providing written notice to employees of their right to withdraw authorization.

       80.      Defendant violated N.C. Gen. Stat. § 95-25.8(a)(3) by not receiving sufficient

authorization from Plaintiff, including, but not limited to, failing to provide advance written notice

of the actual amount to be deducted, or failure to provide written notice of employees’ right to

withdraw authorization

       81.      As set forth above, under the NCWHA, Plaintiff has sustained losses and lost

compensation as a proximate result of Defendants’ violations. Accordingly, Plaintiff seeks

damages in the amount of his unpaid earned compensation, unlawful deductions, liquidated

damages, and prejudgment interest at the legal rate set forth under N.C. Gen. Stat. § 95-25.22.

       82.      Plaintiff also seeks recovery of his attorneys’ fees and costs, as provided by the

NCWHA, N.C. Gen. Stat. § 95-25.22(d).


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Honorable Court:


       1.       Award Plaintiff actual damages for reimbursement of work-related costs, unpaid

wages and liquidated damages equal in amount to the unpaid compensation found due to Plaintiff

as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(a1) and pursuant to the FLSA, 29 U.S.C.

§ 216(b);

       2.       Award Plaintiff pre- and post- judgment interest at the statutory rate, as provided

by the NCWHA, N.C. Gen. Stat. § 95-25.22(a), and pursuant to the FLSA, 29 U.S.C. § 216(b);

       3.       Award Plaintiff attorneys’ fees, costs, and disbursements, as provided by the

NCWHA, N.C. Gen. Stat. § 95-25.22(d), and pursuant to the FLSA, 29 U.S.C. § 216(b); and


                                                 15
             Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 15 of 16
          4.      Award Plaintiff further legal equitable relief as this Court deems necessary, just and

proper.


                                 DEMAND FOR TRIAL BY JURY

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

a trial by jury on all issues so triable.




Respectfully submitted this September 27, 2019.


                                                    /s/ Gilda A. Hernandez______________
                                                    Gilda A. Hernandez (NCSB No. 36812)
                                                    Charlotte C. Smith (NCSB No. 53616)
                                                    THE LAW OFFICES OF GILDA A.
                                                    HERNANDEZ, PLLC
                                                    1020 Southhill Dr., Ste. 130
                                                    Cary, NC 27513
                                                    Tel: (919) 741-8693
                                                    Fax: (919) 869-1853
                                                    ghernandez@gildahernandezlaw.com
                                                    csmith@gildahernandezlaw.com

                                                    Attorneys for Plaintiff




                                                    16
               Case 5:19-cv-00431-D Document 1 Filed 09/27/19 Page 16 of 16
